DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 11/13/2018 has been noted – Amendments to the Specification & Claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16169367, filed on 05/12/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018 & 01/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-15 are objected to because preamble recites “A method…” and should recite “The method…”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 2a:300; FIG. 2b:400; FIG. 3:500; FIG. 9:902. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2011/0101691).
Regarding Claim 1, Hashimoto discloses a method for estimating systematic yaw misalignment [“offset value”, which is a deviation between the main wind direction and the actual wind direction,] of a wind turbine having a nacelle [10] and a yaw control system [Yaw control is performed such that a nacelle faces into an actual main wind direction] (FIG. 3, Abstract), comprising: 
receiving yaw data from the wind turbine [“wind turbine” generator] indicative of the degrees of rotation of the nacelle [10] for a plurality of yaw operations [by 20] (FIG. 1-3, ¶ [0028]; The calculation unit 20 also includes a wind direction assuming unit 25 serving as wind direction assuming means, an average-generator-output-power calculation unit 26 serving as average-generator-output-power calculation means, and an actual wind direction estimation unit 27 serving as actual wind direction estimation means); and 
receiving performance data [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction before and after each of the plurality of yaw operations [by 20] (FIG. 1-3, ¶ [0028]), 
wherein the yaw data and the performance data are recorded [by 24] during normal operation of the wind turbine and wherein the yaw data and the performance data is processed together to estimate the systemic yaw misalignment of the wind turbine [S46] (FIG. 1, 4, ¶ [0034]; When it is determined that the average wind direction for 10 minutes is within ±5° of the assumed actual wind direction Wd(1)=0°, the process proceeds to the following step S46, where the data is accumulated in the storage device 24).  
Regarding Claim 2, Hashimoto discloses a method according to claim 1.
Hashimoto discloses wherein the performance data comprises data indicative of one or more of the following: generator output power [average generator output power] (¶ [0028]).  
Regarding Claim 4, Hashimoto discloses a method according to claim 1.
Hashimoto discloses wherein the performance data is processed to determine the change in the performance data between before and after a yaw operation for each of the plurality of yaw operations (¶[0033]; when “calculating” the average generator output from actual wind directions).  
Regarding Claim 5, Hashimoto discloses a method according to claim 4.
Hashimoto discloses wherein the change in the performance data is determined by comparing one or more values of the performance data before a yaw operation with one or more values of the performance data after the yaw operation (¶[0033]; when “calculating” the average generator output from actual wind directions), and wherein the one or more values of the performance data after the yaw operation are selected within a predetermined time period after the yaw operation (¶ [0034]; More specifically, in step S43, it is determined whether or not the average wind speed for 10 minutes from among the accumulated data is within ±0.5 m/s of the wind speed Va selected in step S31).  
Regarding Claim 6, Hashimoto discloses a method according to claim 5.
Hashimoto discloses wherein the predetermined time period is between 0 seconds and 10 minutes [10 minutes] (¶ [0033]).  
Regarding Claim 7, Hashimoto discloses a method according to claim 4. 
Hashimoto discloses wherein a plurality of data points are created one for each yaw operation, wherein each data point specifies the degrees of rotation, the direction of rotation, and the change in the performance data between before and after the yaw operation, and wherein the plurality of data points are processed to estimate the systematic yaw misalignment (¶ [0026]; This anemoscope detects the direction of wind blowing against the wind turbine generator and outputs the detected wind direction to a calculation unit 20).  
Regarding Claim 8, Hashimoto discloses a method according to claim 7.
Hashimoto discloses wherein the plurality of data points are filtered using a first filtering function configured to remove data points believed to be unreliable before the remaining data points are processed to estimate the systematic yaw misalignment (¶ [0034]; When it is determined that the data to be determined is out of the above range in steps S43 and S44, the process proceeds to the following step S45, where the data is not employed when the average generator output power is calculated).
Regarding Claim 9, Hashimoto discloses a method according to claim 8.
Hashimoto discloses wherein it is determined for each data point if the respective yaw operation was followed by a yaw free time period of a predetermined length and wherein the first filtering function removes the data points where the respective yaw operation was not followed by a yaw free time period [S42] of the predetermined length (¶ [0034]; When it is determined that the data to be determined is out of the above range in steps S43 and S44, the process proceeds to the following step S45, where the data is not employed when the average generator output power is calculated).
Regarding Claim 10, Hashimoto discloses a method according to claim 8.
Hashimoto discloses wherein the first filtering function removes data points having a performance data value after the yaw operation above a predetermined upper limit (length (¶ [0034]; When it is determined that the data to be determined is out of the above range in steps S43 and S44, the process proceeds to the following step S45, where the data is not employed when the average generator output power is calculated).  
Regarding Claim 11, Hashimoto discloses a method according to claim 7. 
Hashimoto discloses wherein the method further comprises: 
receiving auxiliary data indicative of OR the operational state of the wind turbine for each of the plurality of yaw operations [a step of assuming an actual wind direction, which is a direction of wind which blows in actual use, by assuming a wind direction offset value, which is a deviation between the main wind direction and the actual wind direction, at a predetermined wind speed;]; and wherein each of the plurality of data points are pre-processed using the auxiliary data [a step of calculating an average generator output power for a predetermined period of time in the actual wind direction which has been assumed] (Claim 2).
Regarding Claim 12, Hashimoto discloses a method according to claim 7. 
Hashimoto discloses wherein the plurality of data points are binned into a plurality of bins wherein each bin comprises the data points specifying degrees of rotation within a predetermined interval of degrees, and wherein each bin is filtered with a second filtering function (¶ [0028]; The actual wind direction estimation unit 27 estimates the actual wind direction by approximating the average generator output power with respect to the assumed wind direction offset value to a quadratic curve and estimating the wind direction offset value at the time when the average generator output power is the maximum in the approximated quadratic curve to be an actual offset value).  
Regarding Claim 13, Hashimoto discloses a method according to claim 7. 
Hashimoto discloses wherein the plurality of data points are processed to estimate the systematic yaw misalignment by fitting one or more curves to the plurality of data points and calculating a property of the one or more curves (as shown in FIG. 5D-5E & 7).  
Regarding Claim 14, Hashimoto discloses a method according to claim 1. 
Hashimoto discloses wherein for each yaw operation of the plurality of yaw operations, the yaw control system is configured to firstly estimate the absolute or relative wind direction and secondly rotate the nacelle of the wind turbine so that the nacelle faces the estimated wind direction [the wind direction assuming unit 25 sets an initial value Wo(1) of the wind direction offset value Wo(i)] (¶ [0044]).  
Regarding Claim 15, Hashimoto discloses a method according to claim 14.
Hashimoto discloses wherein the yaw data and the performance data is recorded for a measurement period, and wherein the yaw control system is configured to attempt to maximize energy production during the measurement period (Abstract; estimating the wind direction offset value at the time when the average generator output power is the maximum in the approximated quadratic curve to be an actual offset value).  
Regarding Claim 16, Hashimoto discloses a method for installing a wind turbine having a yaw control system (Abstract), comprising: 
assembling the different parts of the wind turbine [10] (FIG. 3);  Page 5 of 8DOCKET NO.: AWDOWP_138408PATENT Application No.: Not Yet Assigned Preliminary Amendment - First Action Not Yet Received 
starting operation of the wind turbine (¶ [0040]; Estimation of the actual wind direction may be performed regularly or only once before the operation); 
receiving yaw data from the wind turbine indicative of the degrees of rotation of a nacelle [10] of the wind turbine for a plurality of yaw operations [by 20] (FIG. 1, 3, ¶ [0026]); and 
receiving performance data [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction before and after each of the plurality of yaw operations [by 20] (FIG. 1-3, ¶ [0028); 
wherein the yaw data and the performance data are recorded [by 24] during normal operation of the wind turbine and wherein the yaw data and the performance data is processed together to estimate the systemic yaw misalignment of the wind turbine [step S46] (FIG. 1, 4, ¶ [0034]; When it is determined that the average wind direction for 10 minutes is within ±5° of the assumed actual wind direction Wd(1)=0°, the process proceeds to the following step S46, where the data is accumulated in the storage device 24); and 
using the estimated systematic yaw misalignment to correct the yaw control system (¶[0033]; when “calculating” the average generator output from actual wind directions).  
Regarding Claim 17, Hashimoto discloses a method of calibrating a yaw control system of a wind turbine [Yaw control is performed such that a nacelle faces into an actual main wind direction] (Abstract) comprising:
receiving yaw data from the wind turbine indicative of the degrees of rotation of a nacelle [10] of the wind turbine for a plurality of yaw operations [by 20] (FIG. 1, 3, ¶ [0026]); and 
receiving performance data [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction before and after each of the plurality of yaw operations [by 20] (FIG. 1-3, ¶ [0028]); 
wherein the yaw data and the performance data are recorded [by 24] during normal operation of the wind turbine and wherein the yaw data and the performance data is processed together to estimate the systemic yaw misalignment of the wind turbine [step S46] (FIG. 1, 4, ¶ [0034]; When it is determined that the average wind direction for 10 minutes is within ±5° of the assumed actual wind direction Wd(1)=0°, the process proceeds to the following step S46, where the data is accumulated in the storage device 24); and 
using the estimated systematic yaw misalignment to calibrate the yaw control system (¶[0033]; when “calculating” the average generator output from actual wind directions).  
Regarding Claim 18, Hashimoto discloses a method of identifying a faulty yaw control system of a wind turbine and correcting the faulty yaw control system [Yaw control is performed such that a nacelle faces into an actual main wind direction] (Abstract), comprising:  Page 6 of 8DOCKET NO.: AWDOWP_138408PATENT Application No.: Not Yet Assigned Preliminary Amendment - First Action Not Yet Received 
receiving yaw data from the wind turbine indicative of the degrees of rotation of a nacelle [10] of the wind turbine for a plurality of yaw operations [by 20] (FIG. 1, 3, ¶ [0026]); and 
receiving performance data [The average-generator-output-power calculation unit 26 calculates the average generator output power for a predetermined period of time in the assumed actual wind direction] from the wind turbine indicative of the alignment of the nacelle of the wind turbine with the wind direction before and after each of the plurality of yaw operations [by 20] (FIG. 1-3, ¶ [0028); 
wherein the yaw data and the performance data are recorded [by 24] during normal operation of the wind turbine and wherein the yaw data and the performance data is processed together to estimate the systemic yaw misalignment of the wind turbine [step S46] (FIG. 1, 4, ¶ [0034]; When it is determined that the average wind direction for 10 minutes is within ±5° of the assumed actual wind direction Wd(1)=0°, the process proceeds to the following step S46, where the data is accumulated in the storage device 24); and 
correcting the yaw control system if the estimated systematic yaw misalignment is above a particular threshold (¶ [0034]; When it is determined that the data to be determined is out of the above range in steps S43 and S44, the process proceeds to the following step S45, where the data is not employed when the average generator output power is calculated).  
Regarding Claim 19, Hashimoto discloses a system comprising a wind turbine and a processing unit operatively connected to the wind turbine, wherein the processing unit is configured to estimate the systematic yaw misalignment [by 11 see rejected claim 1] of the wind turbine using a method according to claim 1 [CPU (central processing unit] (¶ [0027-0028]).  
Regarding Claim 20, Hashimoto discloses a computer program product comprising program code means adapted to cause a data processing system [CPU (central processing unit] to perform the method according to claim 1 when said program code means are executed on the data processing system [CPU (central processing unit] (¶ [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2011/0101691) in view of Ong (US 2010/0332272).
Regarding Claim 3, Hashimoto discloses a method according to claim 1.
Hashimoto discloses wherein the yaw data and the performance data are recorded [by 24] (¶[0033]; the measured data is stored in the storage device 24).
Hashimoto does not discloses for a measurement period of at least 12 hours, at least 24 hours, 48 hours, 1 week, 2 weeks, 1 month, 3 months, 6 months, or 12 months.
Ong teaches “Statistically processed empirical data as described above may be used for estimating the expected wind speed at the site of the wind turbine within the next one or more months” (¶ [0025]).
One of ordinary skilled in the art would recognize that Ong’s “Statistically processed empirical data’ within one or more months can be incorporated for “a measurement period of at least 1 month, 3 months, 6 months, or 12 months”.
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Ong’s “statistically processed empirical data’ into Hashimoto’s method. One would be motivated to do so to collect larger data and predict more accurate predictions from such data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Examiner, Art Unit 2832